Citation Nr: 0117159	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with major 
depression prior to December 16, 2000, and in excess of 50 
percent on and after December 16, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which service connection was 
granted for PTSD with major depression and an original 30 
percent disability evaluation was assigned.  Subsequently, 
during the pendency of this appeal, the RO assigned a 50 
percent disability evaluation effective December 16, 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's original rating for PTSD with major 
depression warrants the application of staged ratings.

3.  Prior to January 9, 1999, the appellant's service-
connected PTSD with major depression was manifested by 
attempted suicide, difficulty trusting others, 
hypervigilance, an exaggerated startle response, anger 
outbursts, irritability, depression, and anxiety, and a 
Global Assessment of Functioning Scale score of approximately 
31 - 40.

4.  Prior to November 1996, only the earlier criteria for 
rating PTSD with major depression are applicable.

5.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for PTSD with major 
depression are more favorable to the appellant.

6.  The service-connected PTSD with major depression rendered 
the appellant demonstrably unable to obtain or retain 
employment prior to January 9, 1999.

7.  Since January 9, 1999, the veteran's service-connected 
PTSD with major depression has been manifested by depressed 
mood, anxiety, anger control problems and a Global Assessment 
of Functioning Scale score of approximately 55 or above, 
resulting in no more than considerable industrial impairment.

8.  Since January 9, 1999, the evidence does not show that 
the veteran displays gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

9.  The symptoms of the veteran's service-connected PTSD with 
major depression have been consistent at the same level of 
disability since January 9, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
with major depression were met as of time of the grant of 
service connection and prior to January 9, 1999.  38 U.S.C.A. 
§§ 1155, (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 4.132, 
Diagnostic Code 9411 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a 50 percent rating for PTSD with major 
depression, and not in excess thereof, have been met, 
effective January 9, 1999.  38 U.S.C.A. §§ 1155, (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 9411 (1996), 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD with major depression on and after December 16, 2000 
have not been met.  38 U.S.C.A. §§ 1155, (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 9411 (1996), 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096 (2000).

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish evaluations for 
the veteran's service-connected PTSD with major depression in 
excess of those already assigned.  The veteran responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  The Veterans 
Claims Assistance Act of 2000 also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).  This 
obligation was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that an evaluation in excess of 30 
percent prior to December 16, 2000, and in excess of 50 
percent on and after December 16, 2000, is in order for his 
service-connected PTSD with major depression.  In such cases, 
VA has a duty to assist the veteran in developing facts that 
are pertinent to those claims.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records; post-service medical records, to include reports of 
VA rating examinations and outpatient treatment records; and 
personal statements and evidence submitted by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Furthermore, as held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The record shows that the veteran's original claim for 
service connection for a psychiatric disorder was received in 
March 1996 and initially granted by a rating decision in 
December 1996.  The RO assigned an original rating of 30 
percent for PTSD with major depression effective March 29, 
1996, with a temporary total evaluation effective from May 
22, 1996 through June 30, 1996, and a 30 percent evaluation 
on and after July 1, 1996 under 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  The veteran disagreed with this evaluation, and 
timely appealed the decision.  A January 2001 RO rating 
increased the evaluation to 50 percent, effective on and 
after December 16, 2000.  

Thus, the veteran's claim for an evaluation in excess of 30 
percent for PTSD with major depression prior to December 16, 
2000 and in excess of 50 percent on and after December 16, 
2000, is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
post-traumatic stress disorder, formerly set forth in 38 
C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 
4.125-4.130 (1999)).  See 61 Fed. Reg. 52,695-52,702 (1996).  

The veteran has been evaluated on numerous occasions for 
post-traumatic stress disorder under 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria for post-
traumatic stress disorder under Diagnostic Code 9411.  The 
Court has held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
notes that the veteran has been denied an increased rating 
under both the "old" and "new" rating criteria.  The Board 
is of the opinion that the change in the rating criteria 
effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old and will result in more 
consistent evaluations and greater ease in comparing 
examinations.  The symptoms indicated at each level are not 
intended to be comprehensive (and could not be, because of 
the multitude of symptoms in mental disorders), but to 
provide an objective framework that will enable rating boards 
to assign consistent evaluations for mental disorders based 
on signs and symptoms.  See 60 Fed. Reg. 54,825-54,831 
(1995).  As there is no indication that consideration under 
the current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the previous criteria, the Board will 
specifically apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected post-
traumatic stress disorder turned on the severity of his 
overall social and industrial impairment.  A 30 percent 
rating was warranted where such impairment was of 
"definite" severity; ratings of 50 and 70 percent were 
warranted where such impairment was "considerable" and 
"severe", respectively.  38 C.F.R. § 4.132.  The highest 
rating of 100 percent was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  The 
common symptoms include totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent rating was also 
warranted if the clinical evidence showed that the appellant 
was demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 
percent evaluation constitute independent bases for granting 
a 100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  Also during the pendency of this 
appeal, the criteria for diagnosing PTSD were revised by the 
American Psychiatric Association in its Diagnostic and 
Statistical Manual (DSM).  The VA regulations in effect at 
the time of the veteran's initial claim referred to DSM-III-
R.  The current revised VA regulations address the updated 
diagnostic criteria for PTSD in DSM-IV.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is appropriate.  In this 
regard, the Board is of the opinion that a disability 
evaluation of 100 percent is warranted pursuant to the old 
rating criteria for total impairment prior to January 9, 
1999, and a 50 percent rating pursuant to the old and new 
rating criteria on and after January 9, 1999.  In support of 
this conclusion, the Board notes that the evidence of record, 
with particular emphasis on the VA examination reports and VA 
Medical Center (VAMC) discharge summaries.  

With respect to the period prior to January 9, 1999, the 
evidence shows that the veteran was totally disabled due to 
PTSD with major depression.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  For example, according to a June 1996 VA 
examination report, the examiner indicated that the veteran 
had been hospitalized for the previous week after a suicide 
attempt in which he attempted to shoot himself.  According to 
the veteran, he was suicidal on account of his PTSD, he 
missed his wife who had passed away several years before due 
to cancer, and he was in an accident several months before.  
The discharge examiner reported that VA had treated the 
veteran on an outpatient basis; however, he had been 
increasingly depressed over the last six months.  He was 
medicated with antidepressants, specifically 200 milligrams 
of Trazodone at bedtime.  

The objective examination revealed an alert, but depressed-
appearing individual who had difficulty with the examination.  
He was not hallucinating, delusional, or psychotic.  The 
veteran's mood and affect seemed to be depressed and there 
were times when he did not wish to continue with the 
examination because of the depressing material, such as from 
Vietnam.  The veteran's recent and remote memory were grossly 
intact.  His insight was superficial and judgment fair.  The 
examiner summarized that the veteran presented a long history 
of PTSD, as well as major depression of recent vintage, and 
he was competent.  The examiner diagnosed PTSD and major 
depression with a GAF score of 32.  The Board acknowledges 
that according to the GAF scale, a GAF score between 31 and 
40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
DSM-III-R.  Therefore, in light of the severity of foregoing 
findings in this June 1996 VA examination report support a 
total rating due to the veteran's PTSD with major depression.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

Further support is found in a June 1996 VA psychological 
assessment.  For example, the June 1996, the VA examiner 
observed the veteran's following behavior.  The veteran was 
extremely anxious but polite and cooperative.  He was 
occasionally tearful and anxiously smiled when discussing his 
problems with anger, guilt, and rage.  He interacted 
appropriately throughout the interview.  This thoughts and 
speech were logical and coherent with no evidence of a 
psychotic thought process.  The examiner provided the 
following assessment results.  The veteran completed the 
Minnesota Multiphasic Personality Inventory (MMPI-2) after he 
had been in the hospital for 2.5 weeks, and he was more 
stable than first admitted.  The veteran answered questions 
consistently and seemed to make an effort to respond honestly 
to the test items.  He endorsed an extraordinary high number 
of pathological items rendering his MMPI-2 profile as 
invalid.  This response style appeared to reflect the 
veteran's high level of subjective distress and fragile 
defensive functioning at the time of testing, rather than a 
deliberate attempt to exaggerate symptoms.  

As a result, the VA psychological assessment examiner 
provided the following conclusions and recommendations.  
Based on the results of the interview assessment, it was 
clear that the veteran experienced a variety of symptoms 
consistent with major depression and PTSD.  The veteran 
viewed himself as someone with few personal resources for 
coping with his problems.  The veteran lacked confidence in 
his ability to tolerate feelings and he basically felt 
estranged and alienated from others.  Despite his verbal 
report of difficulty trusting others, the veteran was open to 
suggestions and willing to discuss important issues in his 
life throughout the assessment and his inpatient treatment.  
His thinking tended to be somewhat concrete and he was easily 
overwhelmed when discussing issues related to his Vietnam 
experiences.  Therefore, he was likely to respond well to a 
structured, supportive approach in psychotherapy to foster 
his confidence in his ability to cope with issues and develop 
a trusting relationship with others.  The examiner diagnosed 
the veteran with PTSD and major and moderate depression, 
without psychotic features, along with a current GAF score of 
40.  DSM-III-R.  As noted before, a GAF score between 31 and 
40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
DSM-III-R.  Therefore, the findings in this June 1996 VA 
psychological assessment support a total rating due to the 
veteran's PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The veteran was released several weeks later in June 1996 
after almost a month of in-patient care.  According to the VA 
Medical Center (VAMC) discharge summary, the veteran was 
admitted in May 1996 with a diagnosis of PTSD and a GAF score 
of 35.  According to the June 1996 VAMC discharge summary, 
the VA physician reported that the veteran had been 
experiencing increasing PTSD and depression for the last six 
months.  In addition, after the veteran left work due to a 
back injury, the veteran reported that he attempted to kill 
himself with a gun three weeks before, but was physically 
unable to do it.  The discharge physician noted that the 
veteran benefited considerable from the nearly month-long 
hospitalization.  On discharge the veteran's GAF score was 
listed as 55.  A GAF score of 55 indicates that his 
functioning ranged from either serious symptoms or any 
serious impairment in social, occupational or school 
functioning to moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. Id.  

Despite the apparent improvement in the veteran's psychiatric 
condition based on the June 1996 VAMC discharge summary, VA 
hospitalized the veteran again for two weeks in August 1996 
on account of PTSD.  His GAF score on admission was 30.  The 
Board notes that a GAF score of 21-30 contemplates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id.  He was admitted with complaints 
of accelerating aggression and hostility particularly 
directed at VA medical staff.  He indicated that he did not 
want to act on these feelings and, therefore, he wished to 
seek treatment.  The veteran felt that his increased 
irritability reflected a decompensation in his PTSD.  He felt 
let down by his private physician.

The examiner observed that during his hospitalization the 
veteran was alert and oriented.  There was no evidence of 
thought disorder or psychosis and his mood was depressed.  He 
denied suicidal ideation and hallucinations.  He admitted to 
hostile thoughts towards VA staff.  His insight and judgment 
were fair.  The veteran was admitted to the VA inpatient 
psychiatry program on a voluntary basis and he was evaluated 
by the Interdisciplinary Treatment Team.  His issues were 
identified as difficulty with controlling "rageful" feelings.  
He also expressed frustration at being abandoned by his 
private physician.  A treatment plan was devised to address 
his increase in PTSD and increased difficulty controlling 
rage by appropriate individual and group psychotherapy and 
medication management as needed.  Across the course of his 
hospitalization he did indeed benefit from individual and 
group therapy and his hostile feelings toward the VA staff 
resolved.

At the time of discharge, the examiner noted that the veteran 
was free of any suicidal or homicidal thoughts.  He was also 
continued on antidepressant medication.  On discharge the 
veteran's GAF score was listed again as 55.  Despite the fact 
that the veteran's psychiatric condition showed improvement 
when he was discharged from the VAMC in August 1996, overall, 
the Board finds that the evidence of record discussed above 
supports a total rating for PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Given that the Board is assigning the 
maximum rating available under Diagnostic Code 9411 prior to 
January 9, 1999, the Board will forego an analysis of the 
evidence pursuant to the revised regulations because it would 
be redundant.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Subsequent VA outpatient treatment records from 1996 through 
1999 indicate that the veteran continued to receive treatment 
for his PTSD.  Although these outpatient records indicate 
general improvement with the veteran's PTSD, nevertheless, 
they are not detailed enough to show actual improvement.  
Therefore, in light of the above, the Board finds that a 
total disability rating is warranted prior to January 9, 
1999.  

The Board finds, however, that the veteran's PTSD improved 
based on medical evidence beginning January 9, 1999.  In 
other words, the Board finds that a 50 percent rating is 
warranted pursuant to the old and the revised regulations on 
and after January 9, 1999 for the following reasons.  First, 
the evidence shows that he was no longer totally disabled as 
of January 9, 1999.  Furthermore, the evidence shows that he 
was not severely impaired in his ability to establish or 
maintain effective or favorable relationships with people, 
and his symptoms were not of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, so as to meet the criteria for a 70 
percent rating.  Diagnostic Code 9411 (1996).

For example, according to a January 9, 1999 VA psychiatric 
examination report, the veteran was moderately impaired due 
to his PTSD.  The VA examiner reviewed the veteran's medical 
history as reported above.  In addition, the examiner noted 
that the mental status examination revealed the following.  
The veteran was casually dressed with adequate hygiene.  He 
appeared somewhat anxious but was pleasant and cooperative 
with good eye contact.  He showed no psychomotor agitation or 
retardation.  His mood was described as depressed, with a 
full range of appropriate affect.  The veteran's speech was 
fluent and goal directed with a normal rate, rhythm, volume, 
and tone.  There were no perceptual disturbances.  His 
thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was alert and oriented 
times 4.  His short-term memory was 3/3 as measured by three 
object recall at five minutes.  He demonstrated good 
concentration and attention, as measured by serial threes.  
He demonstrated good abstraction and similarities.  He had 
normal social appropriateness, no emotional lability, and 
good impulse control during the interview.  His insight and 
judgment were fair.  The examiner assessed that the veteran 
continued to experience symptoms consistent with PTSD and 
obsessive-compulsive disorder.  The examiner added that the 
veteran's psychiatric symptoms had improved on his current 
medications, but continued to interfere with his social and 
occupational functioning.  The examiner diagnosed PTSD and 
obsessive compulsive disorder with a GAF score of 55.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey, 7 Vet. App. at 
207.

Given that the VA examiner assigned a GAF score of 55, which 
indicates that the veteran had moderate difficulty in social, 
occupational, or school functioning, the evidence indicates 
that the veteran was no longer totally, or severely, disabled 
due to PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411.  
Although the January 1999 VA examiner noted that the 
veteran's PTSD continued to interfere with his social and 
occupational functioning, the examiner described him in terms 
of moderate as opposed to severe or total impairment; thus, 
there is no demonstrable clinical evidence that the veteran 
was unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  Furthermore, the January 1999 
VA examiner added that the veteran's psychiatric symptoms had 
improved while he was on his current medications.  Therefore, 
based on the examiner's findings in the January 9, 1999 VA 
psychiatric examination report, the Board finds that a 50 
percent rating for the veteran's PTSD is appropriate.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

Moreover, subsequent VA outpatient psychiatric records reveal 
that the veteran continued to be treated for anger management 
related to his PTSD and that his PTSD did not worsen.  The 
Board notes that, according to the VA outpatient records, the 
veteran was assigned various GAF scores between 50 and 70.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  Thus, these records show continued 
improvement.  Accordingly, these records do not support a 
rating in excess of 50 percent.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Likewise, VA examined the veteran in December 2000.  
According to the report, the mental status examination 
revealed that the veteran was alert, with casual dress, 
appropriate hygiene and grooming.  He exhibited good eye 
contact.  He was friendly and did not appear anxious.  He did 
not exhibit abnormal movements nor was he psychomotor 
agitated or retarded.  His speech was clear and spontaneous 
without impediment. It was not pressured.  His affect was 
mildly restricted.  His mood was described as "okay."  His 
thought content was negative for suicidal ideation, homicidal 
ideation or delusion.  His though process was linear without 
flight of ideas, loosening of association on tangentiality.  
Insight and judgment were good.  On the Folstein examination, 
he received a score of 28/30.  He missed the county and one 
out of three words after five minutes.  The examiner assessed 
the veteran with moderate PTSD, and a GAF score of 60.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey, 7 Vet. App. 204.

The examiner elaborated that the veteran's PTSD significantly 
impacted his functioning in the areas of work, personal and 
family life.  He had difficulty sleeping on a daily basis.  
He had trouble with intrusive thoughts on a daily basis, 
however, he did not have flash backs on a daily basis.  The 
illness was a direct result of his military experience.  He 
remained competent to handle his finances.  The prognosis was 
somewhat guarded, as he had Cluster B traits, illustrated in 
his self-mutilation behavior, which may limit his 
recoverability.  Accordingly, these records do not support a 
rating in excess of 50 percent because the findings more 
closely approximate considerable impairment as opposed to 
severe.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

A VA psychologist echoed the foregoing findings in a June 
2001 progress note.  The veteran submitted this evidence in 
June 2001 and waived RO consideration of it.  38 C.F.R. 
§ 20.1304 (2000).  The psychologist reported that, although 
the veteran had a "punishing and dysfunctional" childhood and 
combat related experiences during service, the veteran was 
currently enrolled in a group designed to teach stress 
management and relaxation skills to assist him better in 
dealing with daily stressors.  The psychologist observed that 
the veteran appeared to be making marginal to adequate gains 
in the group.  In addition, the veteran's stress tolerance 
had improved, although he continued to exhibit marginal 
control of his anger and irritability.  The veteran expressed 
a desire to overcome these symptoms and some apprehension 
regarding his ability to accomplish this.  The psychologist 
concluded that the combination of childhood experiences and 
combat trauma appeared to significantly impair the veteran's 
ability to relate to others and to make an adequate social 
and occupational adjustment.  The diagnosis was PTSD and a 
personality disorder.  The examiner's description of 
significant social and occupational impairment more closely 
approximates considerable impairment as opposed to severe or 
total impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  
In support of this finding the Board notes that the GAF 
scores assigned since January 9, 1999 have overwhelmingly 
been 55 or above, which reflect moderate occupational 
problems.  Thus, this evidence does not support a rating in 
excess of 50 percent. 

Given that the Board is assigning a 50 percent evaluation 
under Diagnostic Code 9411 on and after January 9, 1999 under 
the old regulations, the Board will forego an analysis of the 
evidence pursuant to the revised regulations for a 50 percent 
evaluation because it would be redundant.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Nevertheless, the Board finds 
that on and after January 9, 1999 an evaluation in excess of 
50 percent under the revised regulations is likewise not 
warranted.  While pursuant to the revised regulations, there 
is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 70 percent, such 
as anger control problems, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships, there is a lack of evidence 
of a greater number of the symptoms listed under the 70 
percent evaluation.  For example, the veteran does not appear 
to have deficiencies in judgment or thinking, which were 
adequate as reflected in the VA examination reports since 
January 1999.  Additionally, he no longer has psychiatric 
symptomatology such as recent suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is illogical, obscure or irrelevant, or spatial 
disorientation.  While the veteran maintains that he has 
trouble working due to anger management problems and eventual 
personality conflicts at work, and the December 2000 VA 
examiner noted that the PTSD was a "significant" impact on 
his ability to work, nevertheless, there is no probative 
evidence that he is currently unable to work in a non-
stressful environment.  Based on the examiner's observations 
and the revised criteria under Diagnostic Code 9411 (2000), 
the Board finds that the term "significant" does not equate 
to more than a 50 percent rating.  In support of this finding 
the Board notes that the GAF scores assigned since January 9, 
1999 have overwhelmingly been 55 or above, which reflect 
moderate occupational problems.  

The Board has considered the evidence of record that favors 
the veteran's claim. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the veteran's own 
contentions are essentially the only evidence of record that 
favors a rating in excess of 50 percent since January 9, 
1999.  In other words, there is no medical evidence that 
supports his claim.  Although the veteran contends that his 
PTSD with major depression warrants a rating in excess of 50 
percent, and, according to a June 2001 statement, he has not 
worked in seven years, as a lay person untrained in the 
fields of medicine and/or science, he is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

After consideration of the entire record as discussed above, 
the Board is unable to conclude that the veteran's PTSD with 
major depression is manifested by symptomatology that would 
support a rating in excess of 50 percent under the criteria 
on and after January 9, 1999 pursuant to the old or revised 
regulations.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 130, Diagnostic Code 9411 (2000).  In reaching 
this decision, the Board has considered the history of the 
veteran's PTSD with major depression, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
PTSD with major depression, however, simply does not impair 
the appellant to a degree that would warrant a schedular 
evaluation in excess of 50 percent under the Rating Schedule.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In this regard, the Board finds that the preponderance of the 
medical evidence shows that, although the veteran's PTSD with 
major depression significantly impacts his social and 
occupational life, the medical evidence does not support an 
evaluation in excess of 50 percent on and after January 9, 
1999 under either the old or revised regulations.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000); DSM-III-R and DSM-IV. 

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's PTSD with major depression did not present such an 
exceptional or unusual disability picture.  Although the 
Board has assigned a 100 percent rating prior to January 9, 
1999, there is no subsequent indication in the record that 
the veteran's PTSD with major depression has resulted in 
frequent hospitalization.  Additionally, marked interference 
with employment on and after January 9, 1999, i.e., that 
which is beyond what is contemplated in the assignment of a 
50 percent evaluation, is also not shown.  In this regard, 
the Board notes that the medical evidence of record on and 
after January 9, 1999 shows that the veteran's PTSD with 
major depression has improved to the point where a rating in 
excess of 50 percent is not warranted.  Even accepting his 
assertions at face value, the medical evidence of record 
indicates that, despite his anger control problems, he is 
able to work in a non-stressful environment as shown by the 
GAF scores assigned since January 9, 1999, which are 
overwhelmingly 55 or above.  Thus, while it appears that the 
veteran may not be currently employed, there is no further 
showing that the symptoms of his PTSD with major depression 
prevent him from working on and after January 9, 1999.  Under 
these circumstances, the Board concludes that neither the 
veteran's statements nor the clinical evidence indicates that 
the veteran's PTSD with major depression warrants the 
assignment of an extraschedular evaluation.


ORDER

Entitlement to a 100 percent rating for PTSD with major 
depression prior to January 9, 1999, and a 50 percent 
disability rating on and after January 9, 1999 through 
December 16, 2000, is granted, subject to the provisions 
governing the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD with major 
depression on and after December 16, 2000 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

